[J-80-2021] [OISA: Mundy, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 RUTH L. KNEEBONE                                :   No. 52 MAP 2021
                                                 :
                                                 :   Appeal from the Order of the
               v.                                :   Commonwealth Court at No. 807
                                                 :   C.D. 2019 dated July 9, 2020,
                                                 :   Reconsideration Denied August 26,
 ZONING HEARING BOARD OF THE                     :   2020, Reversing the Order of the
 TOWNSHIP OF PLAINFIELD AND                      :   Northampton County Court of
 PATRICK LUTZ AND PAMELA LUTZ                    :   Common Pleas, Civil Division, at No.
                                                 :   C-48-CV-2018-11586 dated June 7,
 APPEAL OF: PATRICK LUTZ AND                     :   2019.
 PAMELA LUTZ                                     :
                                                 :   ARGUED: December 7, 2021


                        OPINION IN SUPPORT OF REVERSAL

JUSTICE DOUGHERTY                                              DECIDED: April 28, 2022
       I fully join the Opinion in Support of Reversal authored by Chief Justice Baer. I

also join the thoughtful analysis of Justice Wecht’s Opinion in Support of Dismissal, with

the exception of his preferred disposition of dismissal.